Exhibit 10.1

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of the 16th day of February, 2018, by
PARKVIEW CAPITAL CREDIT, INC., a Maryland corporation (the “Guarantor”), to and
for the benefit of BI 28 LLC, a Florida limited liability company, having an
address for purposes hereof of 2601 S. Bayshore Drive, Suite 1200, Miami, FL
33133 (the “Lender”).

 

BACKGROUND:

 

A.  The Lender and LONE STAR BREWERY DEVELOPMENT, INC., a Texas corporation (the
“Borrower”), intend to enter into a loan transaction (the “Loan”) of even date
herewith.

 

B.  The Loan is to be paid according to the terms of that certain Loan Agreement
of even date herewith, by and between Borrower and Lender (as the same may
be amended, restated, replaced supplemented or otherwise modified from time to
time, the “Loan Agreement”), as evidenced by that certain Promissory Note of the
Borrower of even date herewith payable to the Lender in the stated principal
amount of up to Eleven Million and NO/100 Dollars (USD$11,000,000.00) (together
with any renewals, supplements, and amendments thereto and any other note given
to the Lender secured by the future advance provision of the Deed of Trust or by
any of the Collateral, the “Note”), and is or will be secured, inter alia, by
that certain Deed of Trust, Security Agreement and Fixture Filing from the
Borrower to the Lender of even date herewith (the “Deed of Trust") on certain
real estate located in the Bexar County, Texas (the “Mortgaged Property”). All
capitalized terms not herein defined shall have the respective meanings ascribed
thereto in the Loan Agreement.

 

C.  The Lender is willing to make the Loan to Borrower only if Guarantor agrees
to be liable to the Lender upon the terms and conditions set forth herein below.

 

D.  The Guarantor is an Affiliate and/or direct or indirect owner of Borrower
and will receive and realize a material benefit from the transactions
contemplated by the Loan Documents. The execution and delivery of this Guaranty
is a condition precedent to Lender’s agreement to make the Loan.

 

NOW, THEREFORE, for the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Guarantor hereby
agrees to and with the Lender as follows:

 

1.  GUARANTY OF OBLIGATIONS. Guarantor hereby irrevocably, absolutely and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations (as defined herein) as a primary obligor,
and as such, demand may be made hereunder by Lender at any time following any
Default or Event of Default under the Loan Documents.

 

2.  “GUARANTEED OBLIGATIONS”.

 

The term “Guaranteed Obligations” means the Guaranteed Indebtedness (as defined
herein) and all Obligations including without limitation, the timely payment of
all taxes and assessments due and payable in connection with the Mortgaged
Property, and the maintenance of all insurance and the timely payment of all
premiums thereon, in strict accordance with the terms of the Loan Agreement, the
Note, Deed of Trust and the other Loan Documents.

 





 

 

The term “Guaranteed Indebtedness” means:

 

(i) all principal, interest, fees, attorneys’ fees, commitment fees, late
charges, costs, expenses, indemnification indebtedness, and all other
indebtedness, liabilities and sums of money now or hereafter due or owing, or
for which Borrower is liable or otherwise obligated to pay, pursuant to or
arising under (a) the terms of the Loan Agreement, the Note, the Deed of Trust
or any of the other Loan Documents, including, without limitation, any indemnity
obligations contained in the Loan Documents, now or hereafter existing or
arising, and (b) any and all renewals, modifications, increases, substitutions,
refinancings, future advances, supplements, amendments, rearrangements or
extensions of such indebtedness, or of any of the Loan Documents, or any part
thereof, including any increases in the principal amount of the Note or in other
amounts owed by Borrower to Lender under the Loan Documents, and any future or
subsequent advances made by Lender to Borrower under the Loan Documents;

 

(ii) all liabilities of Borrower for future advances, extensions of credit,
sales on account or other value at any time given or made by Lender to Borrower
arising under the Loan Documents, whether or not any such advances, credit,
sales or value is given pursuant to a commitment of Lender;

 

(iii) any and all other indebtedness, of every kind and character, of Borrower
to Lender now or at any time hereafter existing, created or arising under the
Loan Documents or in connection with the Loan, regardless of whether such
present or future indebtedness be direct or indirect, related or unrelated,
liquidated or unliquidated, primary or secondary, joint, several, or joint and
several, or fixed or contingent;

 

(iv) any and all interest and expenses (including attorneys’ fees) arising under
the Loan Documents whether or not allowed under any Debtor Relief Law (as
defined herein) (including all post-petition interest accruing after the
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
whether or not allowed in such proceeding), and all other amounts that would be
part of the indebtedness but for the operation of any Debtor Relief Law; and

 

(v) all costs, expenses and fees, including, without limitation, court costs and
attorneys’ fees, arising in connection with the collection of any or all
amounts, indebtedness, obligations and liabilities of Borrower to Lender
described in clauses (i) through (iv) of this definition of Guaranteed
Indebtedness.

 

The term “Debtor Relief Law” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or other debtor relief, or similar laws affecting the
rights of creditors.

 

3.  REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower or exhausting any or all security for the Loan, bring any action at
law or in equity or both to compel Guarantor to perform its obligations
hereunder, and to collect in any such action compensation for all loss, cost,
damage, injury and expense sustained or incurred by Lender as a direct or
indirect consequence of the failure of Guarantor to perform its obligations
together with interest thereon at the Default Interest Rate. Nothing in this
Guaranty is intended or shall be construed to prevent Lender, upon the failure
of Borrower to pay the indebtedness as and when it becomes due and payable
whether by lapse of time, by acceleration of maturity or otherwise, in the
exercise of Lender’s sole discretion, from foreclosing the liens and security
interests of the Loan Documents and enforcing the provisions thereof.

 



Guaranty Agreement – Page 2 

 

 

4.  RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) renew or extend all or any portion of
Borrower’s obligations under the Note or any of the other Loan Documents;
(b) declare all sums owing to Lender under the Note and the other Loan Documents
due and payable upon the occurrence of a Default or Event of Default under the
Loan Documents; (c) make changes in the dates specified for payments of any sums
payable in periodic installments under the Note or any of the other Loan
Documents; (d) otherwise modify the terms of any of the Loan Documents pursuant
to an agreement entered into by Borrower; (e) take and hold security for the
performance of Borrower’s obligations under the Note or the other Loan Documents
and exchange, enforce, waive and release any such security; (f) apply such
security and direct the order or manner of sale thereof as Lender in its
discretion may determine; (g) release, substitute or add any one or more
endorsers of the Note or guarantors of Borrower’s obligations under the Note or
the other Loan Documents; (h) apply payments received by Lender from Borrower to
any obligations of Borrower to Lender, in such order as Lender shall determine
in its sole discretion, whether or not any such obligations are covered by this
Guaranty; (i) subject to Section 10, assign, transfer or negotiate this Guaranty
in whole or in part; and (j) subject to Section 10, assign, transfer or
negotiate all or any part of the Guaranteed Indebtedness.

 

5.  GUARANTOR’S WAIVERS. Guarantor hereby irrevocably, absolutely and
unconditionally waives to the fullest extent now or hereafter permitted by law:
(a) any defense based upon any legal disability or other defense of Borrower,
any other guarantor or other person, or by reason of the cessation or limitation
of the liability of Borrower from any cause other than full payment of all sums
payable under the Note or any of the other Loan Documents; and any defense based
upon any legal disability to enter this Guaranty or other defense of Guarantor;
(b) any defense based upon any lack of authority of the officers, members,
managers, directors, partners or agents acting or purporting to act on behalf of
Guarantor or Borrower or any principal of Guarantor or Borrower, or any defect
in the formation of Guarantor or Borrower or any principal of Guarantor or
Borrower; (c) any defense based upon the application by Borrower of the proceeds
of the Loan for purposes other than the purposes represented by Borrower to
Lender or intended or understood by Lender or Guarantor; (d) any and all rights
and defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation and a failure to obtain judicial confirmation of
such sale, has or may have destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by law or otherwise; (e) any defense based
upon Lender’s failure to disclose to Guarantor any information concerning
Borrower’s financial condition or any other circumstances bearing on Borrower’s
ability to perform its obligations under the Note or any of the other Loan
Documents or upon the failure of any principals of Borrower to guaranty the
Loan; (f) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (g) any defense based upon
Lender’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (h) any defense based upon any borrowing or any grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Lender may have
against Borrower and any right to participate in, or benefit from, any security
for the Note or the other Loan Documents now or hereafter held by Lender; (j)
presentment, demand, protest and notice of any kind; and (k) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. Guarantor further irrevocably, absolutely and
unconditionally waives to the fullest extent now or hereafter permitted by law
any and all rights and defenses that Guarantor may have because Borrower’s debt
is secured by real property; this means, among other things, that: (1) Lender
may collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by Borrower or pursuing other guarantors of
Borrower’s obligations relating to the Loan; (2) if Lender forecloses on any
property collateral pledged by Borrower, then (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) Lender
may collect from Guarantor even if Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantor may have to collect from Borrower.
The foregoing sentence is an unconditional, absolute and irrevocable waiver of
any rights and defenses Guarantor may have because Borrower’s debt is secured by
real property. These rights and defenses being waived by Guarantor include, but
are not limited to, any rights or defenses based upon deficiency limitation or
anti-deficiency, redemption or other similar rights. to the fullest extent
permitted by law, any and all rights and benefits under Section 51.003, 51.004
and 51.005 of the Texas Property Code, as amended. Without limiting the
generality of the foregoing or any other provision hereof, Guarantor further
expressly waives to the extent permitted by law any and all rights and defenses,
including without limitation any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to
Guarantor under any provisions of the law applicable in the State of Florida.
Finally, Guarantor agrees that the performance of any act or any payment which
tolls any statute of limitations applicable to the Note or any of the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantor’s liability hereunder. In addition, Guarantor understands and
agrees that its duties, obligations and liabilities under this Guaranty are not
limited in any way by any information (whether obtained from Borrower, Guarantor
or Lender’s own investigations) which Lender may have concerning the Mortgaged
Property.

 



Guaranty Agreement – Page 3 

 

 

6.  GUARANTOR’S WARRANTIES. As an express inducement to the Lender to extend
credit or otherwise to provide financial accommodations to, or on behalf of, the
Borrower, Guarantor represents and warrants to the Lender as follows: (a) as of
the date of this Guaranty, the aggregate fair saleable value of such Guarantor’s
assets exceeds the aggregate amount of such Guarantor’s liabilities; (b)
Guarantor is meeting Guarantor’s current liabilities as they mature; (c) the
financial statements of Guarantor most recently furnished to the Lender (i) are
true, correct and complete in all material respects, (ii) fairly reflect the
financial condition of the Guarantor as of the date shown on such statements
(including, in the notes thereto, all material contingent liabilities), and
(iii) since the date of such financial statements, there has been no material
adverse effect; (d) there is neither pending, nor to the best knowledge of such
Guarantor, threatened, any investigation, litigation or administrative
proceeding affecting such Guarantor that could reasonably be expected to result
in a material adverse effect; (e) there are no unappealed, undischarged
judgments of record against such Guarantor, no federal or state tax liens have
been filed or, to the best knowledge of such Guarantor, threatened against such
Guarantor, nor is such Guarantor in default or claimed default under any
agreement for borrowed money or under any guarantee of any such agreement other
than any default or claimed default which could not reasonably be expected to
have a material adverse effect; (f) Guarantor has independently investigated and
is fully informed respecting the current financial condition and/or business
affairs of the Borrower and has adequate means to obtain such information in the
future; (g) Guarantor has not relied upon, and is not now relying upon, the
Lender to provide Guarantor, now or in the future, with any information in the
Lender’s possession concerning the financial condition and/or business affairs
of the Borrower, the Obligations, or any collateral securing repayment of the
Obligations; (h) Intentionally Deleted ; (i) Guarantor has derived, or expects
to derive, from the Obligations incurred and to be incurred by the Borrower,
financial or other benefits commensurate with the liability incurred by
Guarantor hereunder; and (j) Guarantor is not relying upon the Lender to make
any credit facilities or other financial accommodations available to the
Borrower other than as contemplated by the Loan Agreement.

 

7.  GUARANTOR’S AFFIRMATIVE COVENANTS. So long as this Guaranty shall remain in
effect, Guarantor will, unless the Lender shall otherwise consent in writing:
(a) comply in all material respects with all laws, rules, regulations and orders
applicable to the Guarantor except where the failure to comply could not
reasonably be expected to have a material adverse effect, such compliance to
include, without limitation, paying before the same become delinquent (subject
to the right of such Guarantor to obtain an extension therefor), all taxes,
assessments and governmental charges imposed upon the Guarantor or his property
or assets, except to the extent contested in good faith and by appropriate
proceedings; (b) promptly give the Lender written notice as set forth
hereinbelow of the occurrence of any event which could reasonably be expected to
have a material adverse effect, including (without limitation) litigation
commenced, tax liens filed, defaults claimed under indebtedness for borrowed
money or insolvency proceedings commenced against the Guarantor; and (c)
furnish, or cause to be furnished, to the Lender at its address set forth
hereinbelow the financial statements and federal income tax returns of Guarantor
as required pursuant to the Loan Agreement and such other documentation as the
Lender may from time to time reasonably request.

 



Guaranty Agreement – Page 4 

 

 

8.  SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower or, following the occurrence of a Default, by any other
guarantor of the Loan, to Guarantor to the obligations at any time owing by
Borrower to Lender under the Note and the other Loan Documents. Guarantor
assigns all such indebtedness to Lender as security for this Guaranty, the Note
and the other Loan Documents. Guarantor agrees to make no claim for such
indebtedness until all obligations of Borrower under the Note and the other Loan
Documents have been fully discharged. Guarantor further agrees not to assign all
or any part of such indebtedness unless Lender is given prior notice and such
assignment is expressly made subject to the terms of this Guaranty. If Lender so
requests, (a) all instruments evidencing such indebtedness shall be duly
endorsed and delivered to Lender, (b) all security for such indebtedness shall
be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Lender deems necessary or appropriate
to perfect, preserve and enforce Lender’s rights in and to such indebtedness and
any security therefor. If Guarantor fails to take any such action, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor. The foregoing power of attorney is coupled with an interest and
cannot be revoked.

 

9.  BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which
Guarantor files a claim against Borrower, relating to any indebtedness of
Borrower to Guarantor, Guarantor shall assign to Lender all rights of Guarantor
thereunder. If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. Lender or
its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Lender the amount payable on such claim and, to the full
extent necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

 



Guaranty Agreement – Page 5 

 

 

10.  LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor agrees
that Lender may elect, at any time, to sell, assign or grant participation in
all or any portion of its rights and obligations under the Loan Documents, and
that any such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities, at Lender’s sole
discretion (“Participant”). Guarantor further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) the Mortgaged Property and its operation; (b) any party
connected with the Loan (including, without limitation, the Borrower, any
partner, joint venturer or member of Borrower, any constituent partner, joint
venturer or member of Borrower, any Guarantor and any other Loan Party); and/or
(c) any lending relationship other than the Loan which Lender may have with any
party connected with the Loan. In the event of any such sale, assignment or
participation, Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. In connection with any such sale,
assignment or participation, Guarantor further agrees that this Guaranty shall
be sufficient evidence of the obligations of Guarantor to each purchaser,
assignee, or participant, and upon written request by Lender, Guarantor shall
enter into such amendments or modifications to this Guaranty as may be
reasonably required in order to evidence any such sale, assignment or
participation. All of Guarantor’s obligations under this Guaranty shall also
apply with respect to any purchaser, assignee or participant.

 

11.  ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a
continuing guaranty of payment and performance and not of collection and cannot
be revoked by Guarantor and shall continue to be effective with respect to any
indebtedness referenced in Section 1 or Section 2 hereof arising or created
after any attempted revocation hereof or after the death of Guarantor (if
Guarantor is a natural person, in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The
obligations of Guarantor hereunder shall be in addition to and shall not limit
or in any way affect the obligations of Guarantor under any other existing or
future guaranties unless said other guaranties are expressly modified or revoked
in writing. This Guaranty is independent of the obligations of Borrower under
the Note, the Deed of Trust and the other Loan Documents. Lender may bring a
separate action to enforce the provisions hereof against Guarantor without
taking action against Borrower or any other party or joining Borrower or any
other party as a party to such action.

 

12.  ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Lender to
enforce or defend any provision of this Guaranty, with or without the filing of
any legal action or proceeding, Guarantor shall pay to Lender, immediately upon
demand all attorneys’ fees and costs incurred by Lender in connection therewith,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance of the Note as specified
therein.

 

13.  RULES OF CONSTRUCTION. The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrowers under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

14.  CREDIT REPORTS. Each individual or entity obligated on this Guaranty hereby
authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such individual or entity.

 



Guaranty Agreement – Page 6 

 

 

15.  GOVERNING LAW; SUBMISSION TO JURISDICTION. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Florida and the
applicable laws of the United States of America. WITHOUT LIMITING THE RIGHT OF
THE LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR OR AGAINST
PROPERTY OF GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
INDEBTEDNESS EVIDENCED HEREBY (AN “ACTION”) IN THE COURTS OF OTHER
JURISDICTIONS, GUARANTOR HEREBY IRREVOCABLY SUBMITS TO AND ACCEPTS THE
NON-EXCLUSIVE JURISDICTION OF ANY FLORIDA STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA OR DISTRICT COURT SITTING IN THE MIAMI-DADE COUNTY,
FLORIDA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND HEREBY IRREVOCABLY AGREES
THAT ANY ACTION MAY BE HEARD AND DETERMINED IN SUCH COURT. GUARANTOR HEREBY
IRREVOCABLY WAIVES AND DISCLAIMS, TO THE FULLEST EXTENT THAT HE MAY EFFECTIVELY
DO SO, ANY DEFENSE OR OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY DEFENSE OR
OBJECTION TO VENUE BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH GUARANTOR
MAY NOW OR HEREAFTER HAVE TO THE MAINTENANCE OF ANY ACTION IN ANY JURISDICTION.
GUARANTOR HEREBY IRREVOCABLY AGREES THAT THE SUMMONS AND COMPLAINT OR ANY OTHER
PROCESS IN ANY ACTION IN ANY JURISDICTION MAY BE SERVED BY MAILING (USING
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID) TO THE NOTICE ADDRESS OF
GUARANTOR SET FORTH BELOW OR BY HAND DELIVERY TO A PERSON OF SUITABLE AGE AND
DISCRETION AT SUCH ADDRESS. SUCH SERVICE WILL BE COMPLETE ON THE DATE SUCH
PROCESS IS DELIVERED, AND GUARANTOR SHALL HAVE THIRTY DAYS FROM SUCH COMPLETION
OF SERVICE IN WHICH TO RESPOND IN THE MANNER PROVIDED BY LAW. GUARANTOR MAY ALSO
BE SERVED IN ANY OTHER MANNER PERMITTED BY LAW, IN WHICH EVENT THE GUARANTOR’S
TIME TO RESPOND SHALL BE THE TIME PROVIDED BY LAW.

 

15.  WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

 

16.  MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor and Lender. The liability of all persons and entities
who are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty. This Guaranty may be amended or modified only in writing
signed by Lender and Guarantor.

 



Guaranty Agreement – Page 7 

 

 

17.  ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses, and (d) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type contemplated herein. Given all of
the above, Guarantor does hereby represent and confirm to Lender that Guarantor
is fully informed regarding, and that Guarantor does thoroughly understand: (i)
the nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

18.  NOTICES. All notices, demands or other communications required or permitted
to be given pursuant to the provisions of this Guaranty shall be in writing and
shall be considered as properly given if delivered personally or sent by first
class United States Postal Service mail, postage prepaid, except that notice of
Default or an Event of Default may be sent by certified mail, return receipt
requested, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid. Notices so sent shall be effective three (3) days
after mailing, if mailed by first class mail, and otherwise upon receipt at the
address set forth below; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:

 

  If to Lender: BI 28 LLC     2601 S. Bayshore Drive, Suite 1200     Miami,
Florida 33133     Attn: Jon Gitman         If to Guarantor: PARKVIEW CAPITAL
CREDIT, INC.     1980 Post Oak Blvd., 15th Floor     Houston, Texas 77056

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of 30 days’
notice to the other party in the manner set forth hereinabove.

  

[SIGNATURE BLOCK APPEARS ON FOLLOWING PAGE]

 



Guaranty Agreement – Page 8 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty to be effective as of
the date appearing on the first page of this Guaranty.

 



  GUARANTOR:       PARKVIEW CAPITAL CREDIT, INC.,   a Maryland corporation      
  By: /s/ Keith W. Smith   Name: Keith W. Smith   Its: CEO

 

STATE OF      Texas       ) )ss: COUNTY OF       Harris      )

 

The foregoing instrument was acknowledged before me this 9th day of February,
2018, by Keith Smith,     CEO     of PARKVIEW CAPITAL CREDIT, INC., a Maryland
corporation, on behalf of said corporation.

 





  NOTARY PUBLIC, STATE OF    Texas             /s/ Elizabeth Burnett   (Print,
Type or Stamp Commissioned Name of Notary Public)

 

 



 



Guaranty – Solo Signature Page

 





